DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 08/27/2021 to the Office Action mailed on 05/27/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are allowed.
Maintained Double Patenting
Response to Applicant’s Arguments
	The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,500,235 in view of Reich (US Patent 4973466, Published 11/27/1990) is withdrawn in view of the terminal disclaimer approved on 08/29/2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches application of buckwheat honey to ulcers and wounds, that such application is not limited to its antibacterial properties but also to its promotion of rapid growth of healthy granulation tissue, and further that buckwheat honey when compared to Manuka honey has been shown in in vitro studies to have faster wound closure times (see Ranzato, abstract; page 32, column 2, paragraph 2; page 34, column 2, paragraph 3 and Figures 1 and 2; page 37, column 1, paragraph 4). The prior art also teaches that methylglyoxal at a concentration of 1000mg/kg is useful as an antibacterial against biofilm growth 
Applicant however has provided in the response filed on 06/04/2014 prior art that teaches methylglyoxal induces diabetes like microvascular changes and perturbs the healing process of cutaneous wounds (See Berlanga et al. and Applicant response filed on 06/04/2019, page 23). Applicant also indicates the FDA has asserted that they are concerned about the safety of purified methylyglyoxal when used topically on wounds (Applicant response filed on 06/04/2019, page 26). The teachings of Berlanga et al. and the FDA statements weight against the generalized statement of Fidaleo et al. that methylglyoxal is recognized as safe for topical application. Fidaleo et al. cites to cosmetic applications, which means methylglyoxal is not necessarily exposed to underlying tissue below the skin. Fidaleo et al. also does not provide any in vivo or in vitro safety testing on wound tissue to show that it is safe for use in practical applications dealing with wounds.
Given the evidence in the prior art cited by Applicant and found by the Examiner, the preponderance of the evidence suggests that one of ordinary skill in the art would have expected a deleterious effect when topically applying to a wound a composition comprising methylglyoxal. Therefore, it would not have been obvious to combine methylglyoxal with buckwheat honey, even though the prior art teach in vitro studies that suggest both would be useful in treating wounds. One of ordinary skill in the art would have expected that the combination would reduce the wound healing properties of buckwheat honey and likely result in diabetes like microvascularization. While, the 
For the foregoing reasons claims 1, 6, 15, and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALI SOROUSH/Primary Examiner, Art Unit 1617